Citation Nr: 0638522	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-03 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosis.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970, and from January 1991 to May 1991.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision in which the RO, inter alia, denied service 
connection for systemic lupus erythematosis (SLE).  In 
November 2001, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in December 
2002, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in January 
2003.

In April 2003, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is of record. 

In June 2005, the Board remanded the matter on appeal to the 
RO for further action.  After completing the requested 
action, the RO continued the denial of the claim (as 
reflected in the July 2006 supplemental SOC (SSOC)), and 
returned the matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the  claim on appeal has been 
accomplished.

2.  Post service records do not document a diagnosis of SLE 
until November 1993, more than two years after discharge from 
active service in May 1991, and the most persuasive medical 
opinion on the question of etiology of SLE weighs against the 
claim.




CONCLUSION OF LAW

The criteria for service connection for SLE are not met. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

In April 2001, the RO sent the appellant a pre-rating notice 
letter informing him that to support a claim for service-
connected compensation benefits, the evidence must show three 
things: an injury in military service or a disease that began 
in or was made worse during military service, or an event 
during military service that caused an injury or disease; a 
current physical or mental disability; and, a relationship 
between the current disability and an injury, disease, or 
event in service.  In a July 2005 post-rating letter, the RO 
listed the evidence received, discussed VA's responsibility 
to obtain evidence or assist in obtaining evidence, and 
provided contact information in case of questions.  After 
each letter, the appellant and his representative were 
afforded full opportunity to respond.  Thus, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support the claim for 
service connection, and has been afforded ample opportunity 
to submit such information and evidence. 

The aforementioned letters also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
The July 2005 letter further specified what records VA was 
responsible for obtaining, to include Federal records, and 
the type of records that VA would make reasonable efforts to 
get. Additionally, he was advised to furnish any evidence 
that he had in his possession that pertained to his claim.  
The Board finds that these letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the mattes now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that, in this appeal, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and re-adjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  As indicated above, the RO gave the appellant 
notice of what was required to substantiate his claim, and 
the appellant was afforded an opportunity to submit 
information and/or evidence pertinent his claim.  Following 
the issuance of the most recent, July 2005 letter-which 
substantially completed notice requirements and corrected any 
deficiency in the prior letter-the RO gave him further 
opportunity to respond before the RO readjudicated the claim 
more than one year later in July 2006 (as reflected in the 
2006 SSOC).  The Board notes that in the interim, the 
appellant submitted a VCAA Notice Response form in March 2006 
on which he indicated that he had no further evidence to 
submit.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue.  In the 
July 2006 SSOC, the RO notified the appellant of how the VA 
determines the disability rating and the effective date of 
rating.  The Board further notes, in any event, that any 
error in the timing or form of this notice is  harmless.  Id.  
Because the Board's decision herein denies service connection 
for the claimed disability, no disability rating or effective 
date is being assigned.  Accordingly, there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service medical records.  The appellant has indicated that he 
has received treatment only at the VA for SLE and those 
records have been obtained.  The RO has also obtained the 
records of the Social Security Administration regarding the 
veteran's award of disability benefits.  The veteran has not 
identified, and the file does not indicate, that there are 
any other VA or non-VA medical providers having records that 
should be obtained before the claim is adjudicated.  The 
appellant was afforded a VA medical examination in connection 
with his claim for service connection for SLE, and the report 
of that examination, as well as his RO hearing transcript, is 
of record.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the claim herein decided.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served 90 days or more during a period of war 
and SLE becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Initially, the Board notes that there is no competent 
evidence of the claimed disability in service or that it was 
manifested to a compensable degree within one year following 
discharge from the second period of active service in May 
1991.  The service medical records are completely negative 
for findings or a diagnosis of SLE during service  A July 
1988 treatment record noted that the veteran reported a 
sudden onset of itching and the diagnosis was contact 
dermatitis.  There is no separation examination report of 
record.  

Numerous post-service VA outpatient treatment records dated 
from 1993 to 2005 have been obtained and associated with the 
record.  The first diagnosis of SLE is noted on a November 
1993 VA Form 109009-A, Persian Gulf Registry Code Sheet.  It 
lists diagnoses of Xerosis - Dermatitis and SLE.  It is 
indicated that the onset for each diagnosis was 1991.  There 
were no additional remarks.  An October 1994 Rheumatology 
Clinic progress note shows that the veteran complained of 
joint pain and stiffness since February 1993.  The assessment 
included rule out lupus and rheumatoid arthritis.  Numerous 
subsequent outpatient treatment records show treatment for 
SLE.  

The SSA records include duplicates of the VA treatment 
records.  A March 2000 Disability Determination and 
Transmittal document notes a primary diagnosis of lupus.  The 
SSA records do not show that SLE had its onset during active 
duty within one year following discharge in May 1991.  

There also is no persuasive evidence of a nexus between SLE 
and service.  In fact, the most persuasive medical opinion on 
the question of medical etiology of the disability under 
consideration weighs against the claim.

The only medical evidence that tends to support the claim is 
the November 1993 Persian Gulf Registry Code Sheet.  As noted 
above, it listed a diagnosis of SLE and noted the onset was 
in 1991.  The examiner, however, provided no comments as to 
the rational for the date of onset and that document contains 
no discussion of what medical evidence was relied on to reach 
that conclusion.  As such, the notation appears to be a mere 
reiteration of the veteran's reported history, and not a 
medical opinion addressing the required nexus.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995)).  Such a notation 
would, thus, have no probative value.  To whatever extent the 
author of the notation may have intended to express an 
opinion as to whether SLE was manifested in service, the 
Board finds that such an opinion is not persuasive, as it 
appears to have been based solely on the veteran's own 
reported history, and not on consideration of the actual, 
contemporaneous medical evidence which does not show that SLE 
was present during service.  The Board points out that, as a 
medical opinion can be no better than the facts alleged by 
the veteran, an opinion based on an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 179, 180 (1993). 

By contrast, the Board finds probative the March 2005 VA 
examination report which includes an etiology opinion.  The 
examiner indicated that the claims file was reviewed and 
included in the report an extensive summary of both the 
service and post-service medical evidence.  The examiner 
indicated that the veteran was interviewed and his medical 
history and complaints were noted.  The examiner included an 
extensive analysis of the medical evidence.  It was concluded 
that SLE was diagnosed in November 1993 and that there were 
no medical records which indicated evaluation for symptoms 
associated with lupus prior to November 1993.  It was noted 
that the veteran had reported being diagnosed and treated for 
syphilis while in the Persian Gulf, as well as having 
symptoms such as sun sensitivity, that could suggest that the 
condition may have become symptomatic some time during 1991.  
It was found, however, that the service medical records did 
not confirm this reported history.  The examiner concluded 
that, based on review of the claims file that includes 
service medical records and VA treatment records including 
Gulf War examinations in 1993 identified, and a review of the 
medical literature for SLE identified in reference section of 
the report, the evidence does not support a link of the SLE 
first diagnosed in 1993 by the VA to symptoms in service and 
reported by the veteran from 1991 to date.  It was indicated 
that the veteran's SLE has evidence of chronicity from 1993 
to date, but not from 1991 to date.  It was further concluded 
that the records do not support any causal relationships 
between the occurrence of the diagnosis of SLE and service 
activity in the Persian Gulf, including environmental and 
other exposures during that time.  

The Board finds the March 2005 VA opinion persuasive on the 
question of medical relationship between the current SLE and 
service, inasmuch as the opinion clearly was based upon both 
examination of the veteran and consideration of his 
documented medical history and assertions, and because the 
rationale underlying the opinion is reasonable and consistent 
with the evidence of record.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). 
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

As such, the most persuasive evidence on the question of 
medical etiology weighs against the claim.

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the veteran's and his 
representative's oral and written assertions, as well as the 
veteran's testimony during a hearing at the RO; however, none 
of this evidence provides a basis for allowance of the claim.  
As indicated above, the claim turns on a medical matter; 
however, medical questions of diagnosis and etiology are 
within the province of trained medical professionals.  Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the veteran and 
his representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is  competent to render a probative opinion on a 
medical matter.  See, e.g., Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, none of the 
lay assertions in this regard have any probative value.

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for SLE, that doctrine is not for application with 
respect to the claim on appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for SLE is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


